Citation Nr: 0716320	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome, postoperative with right foot drop, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to August 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 60 percent evaluation for 
intervertebral disc syndrome, post operative with right foot 
drop, and denied entitlement to individual unemployability.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The issue of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected intervertebral disc syndrome, 
postoperative with right foot drop, is manifested by some 
pain, limitation of motion, and a neurological defect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for intervertebral disc syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2006).

2.  The criteria for a separate 40 percent evaluation for 
residuals of right foot drop with atrophy, have been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 8521.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Decision  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The schedule for rating spine disabilities provides for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under  38 C.F.R. § 4.25.  
The criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In November 2004, the veteran was afforded a VA examination.  
The veteran informed the examiner that during service, he 
sustained a low back injury when he jumped from a military 
vehicle.  He explained that a laminectomy/diskectomy was 
performed in 1948 which left his right lower extremity being 
numb and his right foot dropped.  The veteran indicated that 
he currently endures intermittent low back pain with 
persistent paresthesias over the posterolateral aspects of 
the right lower extremity and a constant foot drop.  The 
intensity of the low back pain is a four on a scale of one to 
ten.  The veteran stated that approximately once a year he 
has an acute exacerbation of low back pain with severe 
recurrent radiating pain down the right lower extremity, 
which causes him the inability to walk and requires bedrest.  
He takes no pain medication for his exacerbations, and his 
back pain is aggravated by lifting 20 pounds, prolonged 
standing, and walking.  The veteran denied use of assisted 
devices, any bowel or bladder dysfunction, and explained that 
he is unable to mow the lawn or shovel snow.  He is able to 
operate an automobile, but overall, he is unsteady and has a 
history of frequent falls.  

Examination of the lumbosacral spine revealed a well healed 
laminectomy scar, a flat lumbar curvature, and no palpable 
tenderness over the paraspinous areas of the lumbar spine and 
no sciatic notch tenderness.  Motor strength was noted as 5/5 
over the entire left lower extremity and 5/5 relating to the 
hip flexor and extensors on the right.  Motor strength 
decreased at 2/5 involving the anterior and posterior 
tibialis and peroneals and 0/5 relating to strength on the 
right involving the extensor hallucis longus and the flexor 
hallucis longus.  The examiner noted that the veteran had no 
active movement in the ankle or any members of the right 
foot, with passive movement of the right ankle being reduced 
to 0 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  Straight leg raising test was negative at 90 
degrees on the left, positive at 80 degrees on the right, and 
the LaSegue's sign was negative.  The veteran exhibited 
forward flexion to 50 degrees, backward extension to 20 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 20 degrees.  The examiner noted that 
repeated flexion and extension of the lumbosacral spine 
caused no increase in pain, but the veteran exhibited 
complaints of fatigue and lack of endurance.  The examiner 
assessed the veteran's condition as being status post lower 
lumbar laminectomy and diskectomy with residual intermittent 
low back pain, reduced range of motion, recurrent S1 
radicular pain down the right lower extremity with 
postoperative complications of persistent paresthesias down 
the right lower extremity compatible to dermatome 
distribution of L5 and S1, and residual foot drop with 
atrophy of the anterior and posterior calf muscles on the 
right and no active movement involving the right ankle.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 60 percent is not warranted, as the 
evidence of record shows the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the General Rating Schedule for Diseases and Injuries 
of the Spine.  Specifically, there is no competent evidence 
that the veteran has unfavorable ankylosis of the entire 
spine, which is when the spine is fixed in flexion or 
extension and is accompanied by other symptoms.  As 
previously stated, during the November 2004 VA examination, 
the veteran demonstrated forward flexion to 50 degrees, 
extension to 20 degrees, right and left lateral flexion to 20 
degrees, and right and left rotation to 20 degrees.  The 
evidence of record shows he has consistently demonstrated 
movement of the spine in the planes of excursion (forward 
flexion, backward extension, and lateral flexion and 
rotation) tested, which clearly indicates he does not have 
ankylosis.  Therefore, a rating in excess of 60 percent 
cannot be awarded for the veteran's service-connected back 
disability under the General Rating Formula.

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  As 
stated previously, the November 2004 VA examiner stated that 
the veteran's range of motion of the lumbosacral spine is not 
limited by pain, but the veteran complains of lack of 
endurance and fatigue after repetitive use.  The Board finds 
that the effects of pain reasonably shown to be due to the 
veteran's service-connected back disability are contemplated 
in the 60 percent rating.  There is no indication that pain, 
due to the veteran's disability has caused functional loss 
greater than that contemplated by the 60 percent evaluation 
assigned.  Therefore, an increased evaluation is not 
warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that a higher rating is not warranted under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes because the veteran is currently 
receiving the maximum evaluation.  Thus, this section under 
Diagnostic Code 5243 would not assist the veteran in 
obtaining a higher evaluation.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman v. Brown, 6 Vet. App. 125 (1994).  Under the 
criteria of Diagnostic Code 8521, a 10 percent rating is 
assigned for mild incomplete paralysis; a 20 percent rating 
is assigned for moderate incomplete paralysis; and a 30 
percent rating is assigned for severe incomplete paralysis.  
A 40 percent rating is assigned for "complete" paralysis, 
manifested by foot drop and slight drop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 
8521.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  

As previously stated, during the November 2004 VA 
examination, motor strength was 2/5 involving the anterior 
and posterior tibialis and peroneals and 0/5 relating to 
strength on the right involving the extensor hallucis longus 
and the flexor hallucis longus.  The examiner also indicated 
that no active movement is possible in the ankle or the right 
foot with residuals of foot drop with atrophy.  The Board 
finds the veteran warrants a separate 40 percent evaluation 
for residuals of the veteran's foot drop under Diagnostic 
Code 8521.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected intervertebral 
disc syndrome, warrants any more than a 60 percent 
evaluation.  However, for the reasons stated above, a 
separate 40 percent evaluation for residuals of right foot 
drop is warranted.  

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2004 letter sent to the veteran and 
by the discussion in the January 2005 statement of the case.  
The Board notes that the November 2004 letter informed the 
veteran of the evidence necessary to substantiate the claim 
for entitlement to a total rating for compensation based on 
individual unemployability by informing him of the specific 
criteria needed for that benefit; however, the RO failed to 
provide the veteran with the evidence necessary to 
substantiate his claim for an increased rating.  
Nevertheless, the veteran has not been prejudiced by this 
because it is clear he is aware of the evidence necessary to 
substantiate his claim for increase.  Specifically, the 
veteran has alleged that his disability is worse than the 
current 60 percent evaluation contemplates.  The veteran is 
aware that the evidence necessary to substantiate his claim 
for increase would be evidence showing that his disability 
has worsened.  He has also had ample opportunities to submit 
such evidence.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes above, the preponderance of 
the evidence is against the veteran's claim for an increased 
rating under Diagnostic Code 5243; thus, any questions as to 
the appropriate effective date to be assigned are moot.  
Additionally, although the Board has granted a separate 
rating for the veteran's right foot drop, the Board notes 
that the maximum rating allowable under Diagnostic Code 8521 
has been assigned.  Moreover, the assignment of the proper 
effective date will be addressed by the RO in the first 
instance.  Accordingly, the veteran is not prejudiced with 
regard to these matters.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  In connection with the current appeal, VA has 
obtained the veteran's service medical records.  The Board 
notes that the veteran was requested to submit additional 
treatment records, but as of this date, no response has been 
received from the veteran.  VA also provided the veteran with 
an examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased evaluation in excess of 60 
percent for intervertebral disc syndrome is denied.  

Entitlement to a separate 40 percent evaluation for residuals 
of right foot drop with atrophy is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

The veteran alleges that limitations associated with his 
service-connected back disability preclude him from obtaining 
and maintaining gainful employment.  Based upon the evidence 
of record, the veteran graduated from high school and has one 
year of college education.  The veteran's last position was a 
banker in 1972.  

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities.  Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3,341, 4.16, 
4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2006).  

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

Given the above determination, which grants a separate 40 
percent rating for the veteran's right foot drop due to his 
service-connected low back disability, the Board finds that 
additional development is warranted.  Additionally, the 
veteran has not received a VA examination to address whether 
his service-connected disabilities alone render him 
unemployable.  See also Representative's Arguments set for in 
the May 2007 Informal Hearing Presentation.  Thus, additional 
medical development is necessary to determine the effect of 
the veteran's service-connected disabilities on his overall 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of his service-
connected disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.  The examiner 
should discuss the clinical findings 
associated with the veteran's service-
connected disabilities and opine whether 
any of his service-connected disabilities 
preclude him from obtaining or 
maintaining substantially gainful 
employment.  The report of examination 
should include a complete rationale for 
all opinions expressed.

2.  Once such development is completed, 
readjudicate the claim for entitlement to 
a TDIU.  If the benefit remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


